Cite as 2022 Ark. 153
                 SUPREME COURT OF ARKANSAS
                                             Opinion Delivered: August   11, 2022

 IN RE APPOINTMENT OF NEW
 MEMBER TO THE ARKANSAS
 SUPREME COURT COMMITTEE ON
 PROFESSIONAL CONDUCT




                                     PER CURIAM

      Effective August 11, 2022, the following new member is appointed to the Arkansas

Supreme Court Committee on Professional Conduct for an initial term that expires on

December 31, 2022:

      JaNan Thomas of North Little Rock (Panel C – Attorney – Second Congressional
      District)

The Court expresses its appreciation to Ms. Thomas for her willingness to serve on this

important Committee in replacement of James A. Simpson, whose term has now ended.